Case 8:20-cv-01468-JAK-RAO Document 66 Filed 09/07/21 Page 1 of 5 Page ID #:11551




 1    John D. Haynes (pro hac vice)
      john.haynes@alston.com
 2    Alston & Bird LLP
      1201 West Peachtree Street
 3    Atlanta, GA 30309
 4    Telephone: 404-881-7000
      Facsimile: 404-881-7777
 5
      Attorney for Nokia Defendants
 6
 7    David P. Enzminger (SBN 137065)
      denzminger@winston.com
 8    Winston & Strawn LLP
      333 S. Grand Ave.
 9    Los Angeles, CA 90071
      Telephone: 213-615-1700
10    Facsimile: 213-615-1750
11
      Attorney for Cisco Systems, Inc. and
12    ADVA Defendants
13   (Additional counsel information omitted)
14                            UNITED STATES DISTRICT COURT
15                       CENTRAL DISTRICT OF CALIFORNIA
16                                 WESTERN DIVISION
17   CORE OPTICAL TECHNOLOGIES, LLC,            Case No. 8:19-cv-02190 JAK (RAOx)
                                                Case No. 8:20-cv-01468 JAK (RAOx)
18               Plaintiff,                     Case No. 8:20-cv-01463 JAK (RAOx)
19         v.
                                                DEFENDANTS’ NOTICE OF
20   NOKIA CORPORATION and NOKIA OF             MOTION AND MOTION TO STAY
     AMERICA CORPORATION,                       DISCOVERY
21
     CISCO SYSTEMS, INC.,                       Action filed: November 12, 2019
22
     ADVA OPTICAL NETWORKING SE and             Hearing date: December 6, 2021
23   ADVA OPTICAL NETWORKING                    Time: 8:30 a.m.
     NORTH AMERICA, INC.,
24
                 Defendants.
25
26
27
28

                 DEFENDANTS’ NOTICE OF MOTION AND MOTION TO STAY DISCOVERY
Case 8:20-cv-01468-JAK-RAO Document 66 Filed 09/07/21 Page 2 of 5 Page ID #:11552




 1         PLEASE TAKE NOTICE that on December 6, 2021, at 8:30 a.m., or as soon
 2   thereafter as this matter may be heard before the Honorable John A. Kronstadt in
 3   Courtroom 10B of the First Street Courthouse, located at 350 W. First Street, Los
 4   Angeles, CA, 90012, defendants Nokia Corporation, Nokia of America Corporation,
 5   Cisco Systems, Inc., and ADVA Optical Networking North America, Inc. (collectively,
 6   “Defendants”) by and through their undersigned counsel, will, and hereby do, move the
 7   Court to stay discovery pending resolution of Defendants’ motion for summary
 8   judgment.
 9         This motion is based on this Notice of Motion and Motion to Stay Discovery and
10   the supporting Memorandum of Law, filed concurrently herewith, and upon such oral
11   argument and/or documentary evidence that may be presented to this Court at or before
12   the hearing on this motion.
13         This motion is made following a conference of counsel pursuant to L.R. 7-3,
14   which took place on August 31, 2021.
15
16    DATED: September 7, 2021
17                                     /s/ Thomas W. Davison
18                                    John D. Haynes (admitted pro hac vice)
                                      john.haynes@alston.com
19                                    ALSTON & BIRD LLP
20                                    1201 West Peachtree Street
                                      Atlanta, GA 30309
21                                    Telephone: (404) 881-7000
22                                    Facsimile: (404) 881-7777

23                                    Thomas W. Davison (admitted pro hac vice)
24                                    tom.davison@alston.com
                                      ALSTON & BIRD LLP
25                                    950 F Street, NW
26                                    Washington, DC 20004
                                      Telephone: (202) 239-3300
27                                    Facsimile: (202) 239-3333
28
                                      H. James Abe (State Bar No. 265534)
                                              1
                  DEFENDANTS’ NOTICE OF MOTION AND MOTION TO STAY DISCOVERY
Case 8:20-cv-01468-JAK-RAO Document 66 Filed 09/07/21 Page 3 of 5 Page ID #:11553




 1                                   james.abe@alston.com
                                     ALSTON & BIRD LLP
 2                                   333 South Hope Street, 16th Floor
 3                                   Los Angeles, CA 90071
                                     Telephone: (213) 576-1000
 4                                   Facsimile: (213) 576-1100
 5
                                     Attorneys for Defendants Nokia Corp. and Nokia
 6                                   of America Corp.

 7                                   /s/ David P. Enzminger
 8                                   David P. Enzminger (SBN 137065)
                                     denzminger@winston.com
 9                                   Winston & Strawn LLP
10                                   333 S. Grand Ave.
                                     Los Angeles, CA 90071
11                                   Telephone: 213-615-1700
12                                   Facsimile: 213-615-1750

13                                   Krishnan Padmanabhan (SB: 254220)
                                     kpadmanabhan@winston.com
14                                   Winston & Strawn LLP
15                                   200 Park Avenue
                                     New York, NY 10166
16                                   Telephone: (212) 294-6700
                                     Facsimile: (212) 294-4700
17
18                                   James C. Lin (SB: 271673)
                                     jalin@winston.com
19                                   Winston & Strawn LLP
20                                   275 Middlefield Rd., Suite 205
                                     Menlo Park, CA 94025
21                                   Telephone: (650) 858-6500
22                                   Facsimile: (650) 858-6550
23                                   Michael French (Pro Hac Vice)
24                                   mfrench@winston.com
                                     Winston & Strawn LLP
25                                   800 Capitol Street, Suite 2400
26                                   Houston, TX 77002
                                     Telephone: (713) 651-2600
27                                   Facsimile: (713) 651-2700
28

                                             2
                 DEFENDANTS’ NOTICE OF MOTION AND MOTION TO STAY DISCOVERY
Case 8:20-cv-01468-JAK-RAO Document 66 Filed 09/07/21 Page 4 of 5 Page ID #:11554




 1                                   Attorneys for Cisco Systems, Inc. and ADVA
                                     Defendants
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             3
                 DEFENDANTS’ NOTICE OF MOTION AND MOTION TO STAY DISCOVERY
Case 8:20-cv-01468-JAK-RAO Document 66 Filed 09/07/21 Page 5 of 5 Page ID #:11555




 1                           CERTIFICATE OF SERVICE
 2         I HEREBY CERTIFY that all counsel of record who are deemed to have
 3   consented to electronic service are being served with a copy of DEFENDANTS’
 4   NOTICE OF MOTION AND MOTION TO STAY DISCOVERY via the Court’s
 5   CM/ECF system this 7th day of September 2021.
 6                                      /s/ Krishnan Padmanabhan
 7                                      Krishnan Padmanabhan
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                 DEFENDANTS’ NOTICE OF MOTION AND MOTION TO STAY DISCOVERY
